Proceeding pursuant to article 78 of the CPLR to annul respondent’s determination, dated March 21, 1973, (1) suspending petitioner’s liquor license for on-premises consumption for a deferred period of 15 days and (2) imposing a $1,000 claim upon petitioner’s bond. Proceeding dismissed on the merits and determination confirmed, without costs. We agree with petitioner that the constitutional protection against illegal search and seizure is applicable to administrative poreeedings conducted by respondent (Matter of Finn’s Liq. Shop v. State Liq. Auth., 24 N Y 2d 647, 654, cert. den. 396 U. S. 840). But, in our opinion, Firm’s IAq. Shop is distinguishable in material respects from the situation at bar. In Finn’s IAq. Shop the majority opinion questioned the right of the State Liquor Authority to inspect the licensed premises because the license in that case was for the sale of packaged liquors for off-premises consumption. Here, the Authority unquestionably had the right to send representatives to inspect the licensed premises for a complaint of violation of subdivision 2 of section 106 of the Alcoholic Beverage Control Law, since the license was for the sale of *556intoxicating liquors for on-premises consumption. Further, in 'Firm’s Liq. Shop the coat searched was an article of personal property which was not used in the licensee’s business and there was a serious question as to whether the coat even belonged to the licensee. Here, the bottles of liquor, the contents of which were not as represented on the labels affixed thereto in violation of the subdivision 2 of section 106 of the Alcoholic Beverage Control Law, were used in the licensee’s business and belonged to the licensee. Under the circumstances of this case, it is our opinion that the search and seizure complained of did not violate the licensee’s constitutional rights (cf. Matter of Lederman v. New York City Tr. Auth., 35 A D 2d 996, mot. for Iv. to app. den. 28 N Y 2d 489, cert. den. 405 U. S. 995),. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.